DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 1 and the cancellation of claim 7. Claims 9 – 20 were previously withdrawn. Claims 1 – 6 & 8 are examined herein. Applicant’s amendment of claim 1 was previously considered in claims 2 – 4. Applicant’s argument is persuasive and a new rejection has been written. Therefore, this action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1 – 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ookura et al. (US 2013/0264741 A1), in view of Naoki (JP 2014-034201A) and Schultz et al. (“Surface properties and adhesion mechanisms of graft polypropylenes,” Journal of Material Science 24 (1989) 4363-4369).
With regard to claim 1, Ookura et al. teach forming a laminate adhesive composed of a tacky adhesive film formed of modified polypropylene (Applicant’s 
The thickness of the polypropylene adhesive layer is 10 µm or more, such that the combined thickness of the adhesive layer and the thermoplastic resin film is 30 µm to 300 µm, more preferably 50 µm to 200 µm (paragraph [0086]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Ookura et al. do not teach a hydrophilic surface formed on the metal base.
Naoki teaches improving the bonding capabilities between an aluminum plate and propylene resin foamed member commonly used in electronic equipment (paragraphs [0001] – [0005], [0022], [0038] – [0039]).  The laminate is obtained by surface treated by physical and/or chemical treatment the aluminum plate (paragraph [0021]) with a hydrophilic surface. Additionally, Naoki teaches the propylene resin foamed resin is modified with hydrophilic functional groups, such as maleic anhydride (paragraph [0028]).
Therefore, based on the teachings of Naoki, it would have been obvious to one of ordinary skill in the art to improve the bonding capabilities between a metal component (e.g. aluminum plate) and a polypropylene layer by modifying the surface of the metal 
Ookura et al. also teach the tacky adhesive film contains a modified polyolefin-based resin, such as modified polypropylene, a polar group of the modified polypropylene, such as maleic anhydride (paragraphs [0021] & [0040]). Neither Ookura et al. or Naoki teach the location of the maleic anhydride groups within the polypropylene resin layer, specifically at the surface of the PP layer in contact with the aluminum layer.
Schultz et al. teach maleic anhydride grafted into polypropylene such that the maleic anhydride at the surface of the PP layer increases the polarity of the surface and which attracts the hydroxyl groups on the surface of a treated aluminum material (pg. 4363).  This attraction between polar groups on the surfaces of the PP layer and the aluminum substrate improves adhesive strength between the two materials (pgs. 4364 – 4365).
Therefore, based on the teachings of Schultz et al., the modified PP with maleic anhydride should be located on the surface of the polypropylene layer for improving the adhesive strength between a polypropylene layer and a hydrophilic treated metal layer.
Applicant’s hydrophilic treatment of aluminum base (spec P[0079])
Naoki’s hydrophilic treatment of aluminum base
Anodization treatment:
Anodization treatment
(1) Dipped metal base into a nitric acid and sodium hydroxide solutions (P0079)
(1) Dipped metallic member in nitric acid and/or sodium hydroxide solutions (P0025 & 0049) 

(2) Anodization in sulfuric acid solution Current density 0.5 A/cm3 (P0049)
at constant DC voltage (P0024)
Applicant’s modified PP layer
Naoki’s modified PP layer
Modified maleic anhydride in the polypropylene resin (P0014)
propylene resin contains units of maleic anhydride (P0028)


Ookura et al. do not explicitly discuss the compatibilizing effect.
However, Ookura et al. teach a polyolefin adhesive layer (PP) and injected layer are formed of the same material (PP, PA, PC) and joined by the same method (i.e. injection molding). Therefore, the materials of the polyolefin adhesive layer and the thermoplastic layer taught by Ookura et al. inherently bond by the compatibility effect.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 prima facie case can be rebutted by  characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to claims 2 – 4, as discussed above, Ookura et al. teach injection molding to bond a laminate adhesive comprising modified polypropylene (“polypropylene layer”) and an injected resin (“thermoplastic layer”). As discussed above for claim 1, the injected resin to be injection molded should have a high affinity for the thermoplastic film, and preferably be the same material as the thermoplastic component of the laminate adhesive (paragraph [0073] – [0074]). The thermoplastic component may be polypropylene, polyamide, or polycarbonate (paragraph [0080]). The modified polyolefin (polypropylene) has a melting point of 120°C or higher, preferably 125°C – 165°C, and more preferably 130°C – 160°C (paragraph [0058]).
Ookura et a. teach in Example 1 that the cylinder holding the injected nylon (polyamide) resin (and therefore the resin itself) was heated to a temperature of 320°C heate d the die (mold) to a temperature of 40°C (paragraph [0098]).
A modified PP with a melting point of 160°C had injection molding conditions such that the T(gap) = 40, which is greater than zero. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use similar injection molding conditions for all injected thermoplastic resins taught by the reference (e.g. polypropylene & polycarbonate).
With regard to claim 5, Ookura et al. teach the metal component is composed of aluminum or aluminum alloy (paragraph [0089]).
claim 6, Naoki teaches the laminate is obtained by surface treated by physical and/or chemical treatment the aluminum plate (paragraph [0021]) with a hydrophilic surface using methods such as anodization or sand blasting (paragraphs [0022] – [0024]).
Neither Ookura et al. nor Naoki teaches the contact angle of the polypropylene (PP) resin that forms the polypropylene resin layer and the aluminum base is 60 degrees or less.  
Applicant’s specification teaches the claimed contact angle between the PP resin and the aluminum base of claim 6 is referring to the water contact angle of the aluminum base of 60 degrees or less, which is measured before deposition of the PP resin on said aluminum base surface (specification paragraphs [0053] – [0054] & [0081]).  According to Applicant’s specification (paragraphs [0025], [0034] – [0035], [0052] – [0054], & [0061]), the desired water contact angle is achieved by surface treatment of the aluminum base using methods such as caustic treatment, blasting treatment, anodizing treatment, boehmite treatment, or roughening treatment.
Naoki et al. teach the same conditions as Applicant for treating the aluminum plate to achieve the hydrophilic surface and the same modified polypropylene, as shown by the table below.  Therefore, a water contact angle between the aluminum base and the modified polypropylene resin taught by Naoki et al. when applied to the laminate taught by Ookura et al. would flow naturally from following the teachings of Naoki et al. when combined with the teachings of Ookura et al. for improving the bonding strength between the aluminum plate and the propylene resin. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion MPEP 2112.
With regard to claim 8, Ookura et al. does not explicitly teach spray coating the adhesive layer to the metal component.
However, claim 8 defines the product by how the product was made (i.e. spray coating).  Thus, claim 8 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a polyolefin layer directly adhered to a metal substrate.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Response to Arguments
Applicant argues, “Shigeyasu is expressly critical of bonding by injection molding:

    PNG
    media_image1.png
    214
    616
    media_image1.png
    Greyscale

“Shigeyasu, paragraph 0081).
“Thus, Shigeyasu’s molded article formed by laser welding is expected to have a structurally different interface between the thermoplastic resin molded body and the polypropylene resin layer, for instance, as a result of forming bonds only at a small number of positions between the thermoplastic resin molded body and the polypropylene resin layer and limiting the amount of melting or fusing between the thermoplastic resin molded molded body and the polypropylene resin layer. And because Shigeyasu’s teachings are not expected to produce an interface having a similar structure as that in the metal resin composite molded body of the present invention, there is no reasonable expectation that the claimed anchoring and compatibilizing effects between the thermoplastic resin molded body and the polypropylene resin layer would result from following Shigeyasu’s teachings” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: While the Examiner does not agree with Applicant’s assertion that anchoring and compatibilizing effects do not occur in the laminate formed by laser melting taught by Shigeyasu, the Examiner does agree that Shigeyasu 
Applicant’s overall argument is persuasive. Therefore, the previous rejection over Shigeyasu (JP 2015-080884), in view of Naoki (JP 2014-034201A) and Schultz et al. (“Surface properties and adhesion mechanisms of graft polypropylenes,” Journal of Material Science 24 (1989) 4363-4369) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ookura et al. (US 2013/0264741 A1), in view of Naoki (JP 2014-034201A) and Schultz et al. (“Surface properties and adhesion mechanisms of graft polypropylenes,” Journal of Material Science 24 (1989) 4363-4369).

Applicant argues, “Honma discloses a molded, layered product having a thermoplastic resin layer 22 (Honma, paragraph 0117) and a thermosetting resin layer 21 (Honma, paragraph 0116) that are integrated with a rugged or irregular interface (see, e.g., Honma, abstract; Figs. 2 – 3). Reinforcing fibers 23a are in contact with the resins of both the thermoplastic resin layer 22 and the thermosetting resin layer 21 (see, e.g., Honma, abstract; paragraph 0084)” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Honma et al. was cited for teaching polycarbonate as a preferred thermoplastic material for electronic devices.
Second, considering the newly cited primary reference of Ookura et al. teaches polycarbonate as one of the numerous thermoplastic materials that may be used for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781